DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 12/15/2021:
	Claims 1-23 and 31-35 are cancelled.
	Claims 24-30 and 36-44 are pending.

Claim Objections
Claim 26 is objected to because of the following informalities:
Regarding claim 26, the Examiner suggests “said selected bake program).” in line 4 read “said selected bake program.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190), and further in view of Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached).
Regarding claim 24, Rodgers teaches an integrated method for producing and baking parts by additive manufacturing ([0148] Referring to FIG. 18, the method of the present disclosure is illustrated at 100), comprising: 

generating at least one part on each of said plurality of additive manufacturing machines (3D part 30; Figure 1) to produce a plurality of parts (where one part is formed on an additive manufacturing machine, it is inherent that multiple parts can be formed from the printing farm of multiple systems 10), each part of said plurality of parts produced from a resin ([0062] acrylonitrile-butadiene-styrene (ABS) resins and polycarbonate resins) and using part configuration data ([0078] memory modules and the like for generating and storing tool path and related printing instructions); and with each of said parts baked in accordance with a selected bake program that is selected from the plurality of different bake programs based on (i) said part configuration data, (ii) specific resin data, or (iii) both said part configuration data and said specific resin data ([0104] Examples of suitable annealing durations in the post-printing crystallization step range from about 30 minutes to 3 hours, and may vary depending on the dimensions of each 3D item 30 and the build material compositions. Correspondingly, examples of suitable annealing temperatures in the post-printing crystallization step range from about 
While Rodgers teaches the plurality of additive manufacturing machines are operatively associated with an oven, Rodgers fails to teach said oven is configured to bake each of said plurality of parts simultaneously in said oven. 
In the same field of endeavor pertaining to an additive manufacturing process, Sanladerer teaches said oven is configured to bake each of said plurality of parts simultaneously in said oven (see 0:34-0:37). Baking the additively manufactured parts in an oven results in parts with increased stiffness (2:23-2:31), heat resistance (2:39-2:50), or increased strength (3:38-3:48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said oven of Rodgers bake each of said plurality of parts simultaneously in said oven, as taught by Sanladerer, for the benefit of producing parts with increased stiffness, heat resistance, or increased strength.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190) and Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), and further in view of Moussa et al. (US20090283119).
Regarding claim 25, Rodgers modified with Sanladerer teaches the method of claim 24. While Rodgers suggests the additive manufactures parts may undergo one or more post-printing processes ([0104] 3D item 30 may then be cooled down to room temperature and optionally undergo one or more post-printing processes), Rodgers modified with Sanladerer 
In the same field of endeavor pertaining to a post-processing system for additively manufactured parts, Moussa teaches a method ([0005] methods that include many aspects adapted to improve the post-processing of parts produced by SFF) further comprising washing each of said plurality of parts in a part washing machine (post-processing system 10; Figure 1), wherein said washing each of said plurality of parts is performed prior to baking each of said plurality of parts ([0050] fluid removal device 90 removes the cleaning fluid 64 after the cleaning process has concluded and before the curing process has begun), and wherein said washing each of said plurality of parts is carried out with a repeatedly- used wash liquid ([0035] 4) rejuvenate cleaning fluid and [0044] closed-loop for the cleaning fluid) in accordance with plurality of consecutive wash programs for each part, each wash program selected or configured based on: (i) said part configuration data, (ii) said specific resin data, or (iii) both said part configuration data and said specific resin data ([0042] controller 60 (shown in FIG. 4) automatically starts the cleaning and/or curing process in accordance with what is required for the part 26). Washing each of said plurality of parts in the part washing machine of Moussa decreases the post-processing time and improves the quality of the post-processing ([0006] 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Rodgers modified with Sanladerer such that the post-processing step of Rodgers includes washing each of said plurality of parts in the part washing machine of Moussa, for the benefit of decreasing the post-processing time and improving the quality of the post-processing.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190) and Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), and further in view of Watanabe et al. (US20180222115).
Regarding claim 26, Rodgers modified with Sanladerer teaches the method of claim 24. However, Rodgers modified with Sanladerer fails to explicitly teach wherein said oven comprises a lock assembly and/or an alarm, and said baking step includes locking said oven for a duration of said selected bake program, and/or activating said alarm upon deviation by said oven from said selected bake program.
In the same field of endeavor pertaining to a method for post-processing parts built by an additive manufacturing apparatus, Watanabe teaches wherein said oven comprises a lock assembly (lock mechanism 126; Figure 2) and/or an alarm ([0049] outputting a sound to show that the cooling operation of the cooling unit 3 has ended). The lock assembly prevents an 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the oven of Rodgers modified with Sanladerer to comprise a lock assembly and alarm, as taught by Watanabe, for the benefit of providing a safer apparatus for an operator.
Regarding claim 27, Rodgers modified with Sanladerer teaches the method of claim 24. However, Rodgers modified with Sanladerer fails to teach wherein said oven comprises a continuous (conveyor) oven.
In the same field of endeavor pertaining to a method for post-processing parts built by an additive manufacturing apparatus, Watanabe teaches wherein said oven comprises a continuous process oven ([0036] position of the plate 5 moving with the aid of the first moving section 22 and [0048] moves the plate 5… from the shaping unit 2 to the cooling unit 3 with the aid of a second moving section 20). Having a continuous process controlled by a control unit automates the placing of subsequent parts in an oven, and therefore avoids downtime when an operator is not present ([0068] even if an operator is not present for example in the nighttime, it is possible to perform a shaping operation on a subsequent shaping object automatically subsequently to a preceding shaping object after a shaping operation on the preceding shaping object ends).
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190) and Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), and further in view of Sayers (US20210187850).
Regarding claim 28, Rodgers modified with Sanladerer teaches the method of claim 24. While Rodgers suggests the presence of data storage devices ([0078] Computer 38 includes computer-based hardware, such as data storage devices), Rodgers modified with Sanladerer fail to explicitly teach the method further comprising recording at least one, any combination, or all of: an oven identity, said selected bake program, a day of bake, a time of day of bake, an oven operator, and/or an interval between said generating step and said baking step in association with each part.  
In the same field of endeavor pertaining to a method for curing materials in an additive manufacturing apparatus, Sayers teaches the method further comprising recording at least one, any combination, or all of: an oven identity, said selected bake program ([0026] a disc 112… to be read by a reader such as an RFID reader… disc usage parameters can be recorded and stored either on the disc in a memory 117 of controller 118… disc usage parameters can include, for example, the number of hours a heating element/lamp 116 has been in use). The recording 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the oven of Rodgers modified with Sanladerer to comprise the disc of Sayers such that the bake program can be recorded, for the benefit of the heater having a self-contained calibrated unit without the need for the additive manufacturing apparatus to perform any additional calibration.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190) and Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), and further in view of Kendall (US20100170613).
Regarding claim 29, Rodgers modified with Sanladerer teaches the method of claim 24. While Sanladerer suggests two parts pressed against one another during said baking step with an adhering force that adheres said first part to said additional part (1:06-1:12). However, Rodgers modified with Sanladerer fails to teach the method further comprising fixing each of said plurality of parts as a first part to a respective additional part manufactured by additive manufacturing, thereby forming a plurality of composite articles, wherein: said baking step is performed to cure said plurality of composite articles with said first part and said additional part are pressed against one another during said baking step with an adhering force that adheres said first part to said additional part. 
 comprising fixing each of said plurality of parts (composite sections 104a, 104b; Figure 2), thereby forming a plurality of composite articles (splice member 112; Figure 4; if there are more parts being produced, then more composite articles are capable of being produced), wherein: said baking step is performed to cure said plurality of composite articles with said first part and said additional part are pressed against one another during said baking step (see press closed in 142 and press opened in 154 in Figure 11) with an adhering force that adheres said first part to said additional part ([0073] A heating cycle may be commenced at step 150 in which the composite sections 104a, 104b (FIG. 1) and the splice member 112 may be locally heated in order to cure the green splice member 112 and thereby bond the splice member 112 to the composite sections 104a, 104b to form the splice joint 110). Applying heat and pressure to the part components when forming a composite allows for the maximum mechanical properties and other attributes of the part components to be obtained ([0006] it may also be necessary to apply pressure to the composite components while applying heat in order to attain the maximum mechanical properties and other attributes of the composite components).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said baking step of Rodgers modified with Sanladerer to further comprise fixing each of said plurality of parts as a first part to a respective additional part manufactured by additive manufacturing, thereby forming a plurality of composite articles, as taught by Kendall, for the benefit of forming composites with maximum mechanical properties and other attributes of the part components. 
claim 30, Rodgers modified with Sanladerer and Kendall teaches the method of claim 29. Further, Rodgers teaches wherein said first part is reshaped during said baking step (1:29-1:42). 

Claims 36, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190) and Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), and further in view of Kozlak (US20090173443).
Regarding claim 36, Rodgers modified with Sanladerer teaches the method of claim 24. However, Rodgers modified with Sanladerer fails to teach the method further comprising: providing a database operatively associated with each of said plurality of additive manufacturing machines, said database configured to record said part configuration data for each part produced on each additive manufacturing machine.
In the same field of endeavor pertaining to a method for building three-dimensional parts using a database that captures part information, Kozlak teaches the method further comprising: providing a database operatively associated with each of said plurality of additive manufacturing machines ([0014] the host computer then generates a data representation of the ID-tag insert), said database configured to record said part configuration data for each part produced on each additive manufacturing machine ([0017] ID-tag insert may include a variety of information, such as instructions for handling the 3D object after the build operation with the RP/RM system is complete (e.g., identification information, routing information, safety information, and information relating to post-build operations), information for customer use, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the method of Rodgers modified with Sanladerer to further comprise a database operatively associated with each of said plurality of additive manufacturing machines, as taught by Kozlak, for the benefit of increasing the production efficiency of three-dimensional parts and allowing manufacturers to meet individual customer schedules and design requirements.
Regarding claim 37, Rodgers modified with Sanladerer and Kozlak teaches the method of claim 36. However, Rodgers modified with Sanladerer and Kozlak fails to teach the method further comprising: generating in said database a part record for each of said parts, said part record including resin type data, resin batch data, part production process data, and part unique identifier, said part record optionally including or excluding said part configuration data.
In the same field of endeavor pertaining to a method for building three-dimensional parts using a database that captures part information, Kozlak teaches the method further comprising: generating in said database a part record for each of said parts ([0026] The ID-tag insert), said part record including resin type data ([0028] the read information provides a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the database of Rodgers modified with Sanladerer and Kozlak to have a part record for each of said parts, as taught by Kozlak, for the benefit of assisting the manufacturer in routing and tracking the part after the build operation is complete.
Regarding claim 40, Rodgers modified with Sanladerer and Kozlak teaches the method of claim 36. However, Rodgers modified with Sanladerer and Kozlak fails to teach the method further comprising: applying, by said additive manufacturing machines, a part unique identifier to each part produced thereon; and recording, by said database, said part unique identifier from each of said additive manufacturing machines.
In the same field of endeavor pertaining to a method for building three-dimensional parts using a database that captures part information, Kozlak teaches the method further comprising: applying, by said additive manufacturing machines, a part unique identifier to each part produced thereon ([0026] The ID-tag insert may also include identification information for the 3D object); and recording, by said database, said part unique identifier from each of said 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodgers modified with Sanladerer and Kozlak further comprising applying, by said additive manufacturing machines, a part unique identifier to each part produced thereon; and recording, by said database, said part unique identifier from each of said additive manufacturing machines, as taught by Kozlak, for the benefit of assisting the manufacturer in routing and tracking the part after the build operation is complete, as discussed in claim 37.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190), Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), and Kozlak (US20090173443), and further in view of Batchelder (US20110117268).
Regarding claim 38, Rodgers modified with Sanladerer and Kozlak teaches the method of claim 36. While Rodgers teaches providing at least one resin supply operatively associated with said plurality of additive manufacturing machines ([0062] extrusion-based additive manufacturing systems typically print or otherwise build 3D items from amorphous polymeric materials, such as acrylonitrile-butadiene-styrene (ABS) resins and polycarbonate resins and 
In the same field of endeavor pertaining to method for building three-dimensional parts using a database that captures build resin information, Batchelder teaches wherein said database ([0027] sensor assembly 24 may communicate with controller 32 and/or any other control component of system 10 (e.g., a host computer system for system 10, not shown) over communication line 38) is further configured to contain the specific resin data ([0027] sensor assembly 24 to read the encoded information from the marked modeling material and [0015] encoded markings that may contain a variety of information, such as information relating to properties of the marked consumable materials (e.g., physical and compositional properties)) for each of a plurality of different resins ([0015] marked consumable materials), wherein resin container having a resin unique identifier (encoded markings 50, 68, and 84; Figures 2- 4) operatively associated therewith, said resin unique identifier associated with the specific resin data for the contained resin ([0015] encoded markings that may contain a variety of information, such as information relating to properties of the marked consumable materials), and wherein each of said plurality of additive manufacturing machines comprises a resin unique identifier reader operatively associated therewith ([0029-0030] thermal properties… may be 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodgers modified with Sanladerer and Kozlak further comprise a database configured to contain the specific resin data for the resins of Rodgers, wherein the resin container having a resin unique identifier is operatively associated therewith, said resin unique identifier associated with the specific resin data for the contained resin, and wherein each of said plurality of additive manufacturing machines comprises a resin unique identifier reader operatively associated therewith, as taught by Batchelder, for the benefit of notifying an operator when a build operation will end, particularly during a time period when the operator may be not be present to load a new resin source.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190), Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), and Kozlak (US20090173443), and further in view of Douglas et al. (US20140117585).
claim 38, Rodgers modified with Sanladerer and Kozlak teaches the method of claim 36. While Rodgers teaches providing at least one resin supply operatively associated with said plurality of additive manufacturing machines ([0062] extrusion-based additive manufacturing systems typically print or otherwise build 3D items from amorphous polymeric materials, such as acrylonitrile-butadiene-styrene (ABS) resins and polycarbonate resins and [0157] PEI is available commercially under the ULTEM.RTM. 1000 Resin series of polymers), Rodgers modified with Sanladerer and Kozlak fails to teach the method further comprising: wherein said database is further configured to contain the specific resin data for each of a plurality of different resins, wherein said at least one resin supply comprises a resin container having a resin therein and a resin unique identifier operatively associated therewith, said resin unique identifier associated with the specific resin data for the contained resin, and wherein each of said plurality of additive manufacturing machines comprises a resin unique identifier reader operatively associated therewith and a resin reservoir configured to receive said resin from said resin container.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Douglas teaches wherein said database (data tag 304; Figure 3) is further configured to contain the specific resin data for each of a plurality of different resins ([0062] data tag 304 that stores data providing information on characteristics of the build material 312; see additive manufacturing machine 306 in Figure 3), wherein said at least one resin supply comprises a resin container (supply 302; Figure 3) having a resin therein (build material 312; Figure 3) and a resin unique identifier operatively associated therewith, said resin unique identifier associated with the specific resin data for the contained resin ([0064] data tag 304 may encode a unique 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodgers modified with Sanladerer and Kozlak further comprise a database configured to contain the specific resin data for the resins of Rodgers, as taught by Douglas, and for the resin of Rodgers to be operatively associated with a resin unique identifier, as taught by Douglas, for the benefit of automatically detecting and acquiring the three-dimensional printer build material characteristics.
Claims 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190), Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), and Kozlak (US20090173443), and further in view of Moussa et al. (US20090283119).
claim 39, Rodgers modified with Sanladerer and Kozlak teaches the method of claim 36. However, Rodgers modified with Sanladerer and Kozlak fails to teach the method further comprising washing each of said plurality of parts in a part washing machine, wherein: said part washing machine is configured to select and carry out a part washing process on each part selected by said part washing machine from a plurality of different part washing processes based on: (i) said part configuration data, (ii) said specific resin data, or (iii) both said part configuration data and said specific resin data; and said database configured to record washing process data.
In the same field of endeavor pertaining to a post-processing system for additively manufactured parts, Moussa teaches a method ([0005] methods that include many aspects adapted to improve the post-processing of parts produced by SFF) further comprising washing each of said plurality of parts in a part washing machine (post-processing system 10; Figure 1), wherein: said part washing machine is configured to select and carry out a part washing process on each part selected by said part washing machine from a plurality of different part washing processes based on: (i) said part configuration data, (ii) said specific resin data, or (iii) both said part configuration data and said specific resin data; and said database configured to record washing process data ([0042] controller 60 (shown in FIG. 4) automatically starts the cleaning and/or curing process in accordance with what is required for the part 26); and said database configured to record washing process data ([0054] information about the cleaning fluid from an RFID tag device 108 associated with the container of cleaning fluid. The RFID tag device 108 may be an active, semi-active, or passive tag that includes information about the cleaning fluid 64 inside the container).The RFID devices enable a controller to prevent the release of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Rodgers modified with Sanladerer and Kozlak such that the post-processing step of Rodgers includes washing each of said plurality of parts in the part washing machine of Moussa, and said database configured to record washing process data, as taught by Moussa, for the benefit of preventing the release of undesirable cleaning fluid into the post-processing system.
Regarding claim 43, Rodgers modified with Sanladerer, Kozlak, and Moussa teaches the method of claim 39. However, the embodiment of Figure 2 of Moussa fails to teach wherein said part washing machine is configured to select and carry out a part washing process on each part selected by said part washing machine from said plurality of different part washing processes while said part remains on a carrier plate on which the part was produced.
In the embodiment of Figures 3 and 9, Moussa teaches wherein said part washing machine is configured to select and carry out a part washing process on each part selected by said part washing machine from said plurality of different part washing processes while said part remains on a carrier plate on which the part was produced ([0042] part handling device 56 positions the part in mechanical communication with the part retaining device 24 inside the housing 12 of the post-processing system 10. The part retaining device 24, which is also shown in FIG. 9, comprises clip portions 58 that are adapted to selectively retain the build pad 54 and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said part washing machine of Rodgers modified with Sanladerer, Kozlak, and Moussa be configured to select and carry out a part washing process on each part selected by said part washing machine from said plurality of different part washing processes while said part remains on a carrier plate on which the part was produced, as taught in the embodiment of Figures 3 and 9 of Moussa, for the benefit of fully automating the part production and cleaning process.

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190), Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), and Kozlak (US20090173443), and further in view of Carlson (US20160229123).
Regarding claim 41, Rodgers modified with Sanladerer and Kozlak teaches the method of claim 36. However, Rodgers modified with Sanladerer and Kozlak fails to teach each of said additive manufacturing machines including an interchangeable build plate, said build plate including an optically transparent member and a build plate unique identifier, with each of said 
In the same field of endeavor pertaining to fabricating a plurality of three-dimensional parts from a plurality of additive manufacturing apparatuses that respond to remote data corresponding to the three-dimensional parts, Carlson teaches each of said additive manufacturing machines including an interchangeable (([0065] unauthorized build window is installed) build plate, said build plate including an optically transparent member ([0044] optically transparent electrode or electrode array associated with the window or build plate) and a build plate unique identifier ([0097] build window 118-3 may include a data store circuit… 118-3S, that stores identification information for… the build window 118-3), with each of said plurality of additive manufacturing machines further including a build plate unique identifier reader ([0098] communication circuit 118-1C that performs communication with the data store circuits… 118-3S… and the build window 118-3 to receive the identification information for… the build window 118-3 stored in the data store circuits… 118-3S of the…build window 118-3); and with said database further configured to record build plate data for each part produced on each of said plurality of additive manufacturing machines ([0100] body data store circuit 118-1S that provides the starting heights of the.. build window 118-3 based on the identification information for the 3D CLIP printer 118,… and the build window 118-3). Remote communication with an additive manufacturing apparatus allows users to benefit from increased printing options and abilities, and an overall decrease in costs and efforts ([0061] 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each of said additive manufacturing machines of Rodgers modified with Sanladerer and Kozlak include an interchangeable build plate with an optically transparent member, a build plate unique identifier, and a build plate unique identifier reader, as taught by Carlson; and to have said database of Rodgers modified with Sanladerer and Kozlak be further configured to record build plate data for each part produced on each of said plurality of additive manufacturing machines, as taught by Carlson, for the benefit of increasing printing options and abilities, and decreasing the overall costs and efforts.
Regarding claim 42, Rodgers modified with Sanladerer and Kozlak teaches the method of claim 36. However, Rodgers modified with Sanladerer and Kozlak fails to teach wherein each of said additive manufacturing machines includes a releasable carrier plate on which a part is produced from said resin, each of said carrier plates having a carrier plate unique identifier operatively associated therewith, and said database is further configured to optionally record time of production for each part produced on each carrier plate.  
In the same field of endeavor pertaining to fabricating a plurality of three-dimensional parts from a plurality of additive manufacturing apparatuses that respond to remote data corresponding to the three-dimensional parts, Carlson teaches wherein each of said additive manufacturing machines includes a releasable ([0097] when one of the carrier 118-2 and the build window 118-3 is replaced) carrier plate (carrier 118-2) on which a part is produced from 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each of said additive manufacturing machines of Rodgers modified with Sanladerer and Kozlak include a releasable carrier plate on which a part is produced from said resin, each of said carrier plates having a carrier plate unique identifier operatively associated therewith, as taught by Carlson, for the benefit of increasing printing options and abilities, and decreasing the overall costs and efforts.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US20150252190), Sanladerer (https://www.youtube.com/watch?v=CZX8eHC7fws; published on 10/29/2016- see attached), Kozlak (US20090173443), and Moussa et al. (US20090283119), and further in view of Carlson (US20160229123).

Regarding claim 44, Rodgers modified with Sanladerer, Kozlak, and Moussa teaches the method of claim 43. While Moussa teaches wherein said part washing machine includes a unique identifier reader operatively associated therewith configured to read a unique identifier ([0058] RFID reader device 106 mounted proximate the receptacle 100, such that the RFID  Rodgers modified with Sanladerer, Kozlak, and Moussa fails to teach a carrier plate unique identifier reader operatively associated therewith configured to read a unique identifier of said carrier plate.
In the same field of endeavor pertaining to fabricating a plurality of three-dimensional parts from a plurality of additive manufacturing apparatuses that respond to remote data corresponding to the three-dimensional parts, Carlson a carrier plate unique identifier reader (communication circuit 118-1C; Figure 2) operatively associated therewith configured to read a unique identifier of said carrier plate ([0098] data store circuits 118-2S and 118-3S may be activated responsive to the carrier field and may transmit the identification information for the carrier 118-2 and the build window 118-3 to the communication circuit 118-1C). Remote communication with an additive manufacturing apparatus allows users to benefit from increased printing options and abilities, and an overall decrease in costs and efforts ([0061] users may benefit from increased printing options and abilities, and experience an overall decrease in the costs and efforts).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the unique identifier reader of the part washing machine of Rodgers modified with Sanladerer, Kozlak, and Moussa be a carrier plate unique identifier reader operatively associated therewith configured to read a unique identifier of said carrier plate, as taught by Carlson, for the benefit of increasing printing options and abilities, and decreasing the overall costs and efforts.

Response to Arguments
Applicant’s arguments with respect to claim(s) 24 (see pg. 2-4 of remarks from 12/15/2021) and claim 29 (see pg. 5 of remarks from 12/15/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743